PER CURIAM.
By the bill in this case a trustee in bankruptcy attacked as fraudulent and void, as against the bankrupt’s creditors, a sale and conveyance of land made by the bankrupt to his father, the appellee, considerably more than four months before the filing of the bankruptcy petition. In our opinion the evidence adduced was riot such as to justify the setting aside of the court’s finding to the effect that appellee’s purchase of the land was in good faith, at a time when he had no reason to think that the seller was insolvent, and was unaccompanied by any intention on the part of the appellee to hinder or defraud the seller’s creditors. The decree is affirmed.